

116 HR 7476 IH: To direct the Secretary of Veterans Affairs to submit a report to Congress on programs to notify veterans of potential exposure to certain herbicide agents outside of Vietnam, and for other purposes.
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7476IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Vela introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to submit a report to Congress on programs to notify veterans of potential exposure to certain herbicide agents outside of Vietnam, and for other purposes.1.Report on outreach by the Secretary of Veterans Affairs regarding potential exposure of veterans to herbicide agents(a)Report requiredNo later than 180 days after the date of enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report detailing outreach activities regarding the potential exposure of veterans to certain herbicide agents at sites outside of Vietnam. (b)Spanish language outreachThe report required by subsection (a) shall include information on whether outreach activities are being conducted in Spanish.(c)Herbicide agent definedFor the purposes of this Act, the term herbicide agent means a chemical in an herbicide used or stored by the United States and allied military forces for the purposes of military operations or testing during the period starting on May 1, 1945 and ending on June 10, 1977.